Citation Nr: 1219535	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-02 316	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Among other things, service connection was granted and an initial noncompensable evaluation was assigned for a bilateral hearing loss therein.  

An appeal was perfected by the Veteran as to this evaluation.  During this process, jurisdiction ultimately was transferred to the RO in St. Petersburg, Florida.

In September 2011, the Board remanded the issues of entitlement to an initial compensable evaluation for bilateral hearing loss for additional development.  This development fully or at least substantially has been completed, as set forth in more detail below.  Accordingly, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for migraine headaches, to include as secondary to tinnitus, has been raised in a September 2011 statement from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Results from a May 2006 VA audiological examination correspond to auditory acuity level I in each ear.

2.  Results from an October 2011 VA audiological examination correspond to auditory acuity level I in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This matter initially was one of entitlement to service connection, as noted above.  The Veteran was notified via letter dated in May 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He again was notified of his and VA's respective duties for obtaining evidence in a June 2005 letter.  In a May 2006 letter, the Veteran was reinformed of everything in the May and June 2005 letters and additionally was informed of how VA generally determines disability evaluations and effective dates when service connection is granted.  This additional information was repeated in June and October 2006 letters.  Notice of how VA determines disability evaluations specifically for hearing impairment was provided in a May 2008 letter.  Via an August 2011 letter, the Veteran was informed of the criteria for establishing a higher evaluation, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how VA generally determines disability evaluations and effective dates.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The May 2005, June 2005, and May 2006 letters predated that initial adjudication by the AOJ, which in this case also is the RO, in June 2006.  All notice elements were addressed by them.  Nothing more was required.  Indeed, the purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication.  Dingess, 19 Vet. App. at 473.  It follows that the June 2006, October 2006, and May 2008 letters went above and beyond by readdressing a few notice elements.  Further, the May 2008 letter went above and beyond by providing specific rather than general notice concerning the disability evaluation element.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  The August 2011 letter went above and beyond by readdressing all notice elements in the context of an initial evaluation.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA obtained the Veteran's service treatment records and some VA treatment records prior to the Board's September 2011 remand.  Pursuant to this remand, attempts were made to obtain additional VA treatment records regarding the Veteran dated from 2005 forward.  These attempts were unsuccessful, however.  This is not surprising because, as noted in the remand, it is not clear whether the Veteran has received treatment concerning his hearing loss from VA since 2005.  While the Veteran has reported taking numerous tests and not passing since his service as well as failing many tests ordered by the VA since his service, he did not give any specifics as to where and when these tests took place despite being requested to do so post-remand in a September 2011 letter.  

No pertinent private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  This is true despite being requested to do so both before the aforementioned remand and in the aforementioned September 2011 letter as directed in the remand.  The Veteran also has not submitted any pertinent private treatment records on his own behalf.  

A QTC audiological examination was afforded to the Veteran in May 2006.  It appears that VA audiological examinations were scheduled for around November 2008 and March 2009 but were not undertaken due to the Veteran's relocation.  In compliance with the Board's September 2011 remand, a contemporaneous VA audiological examination accordingly was afforded to him in October 2011.  

Both the May 2006 examiner and the October 2011 examiner interviewed the Veteran regarding his relevant symptomatology.  The May 2006 examination contains the Veteran's report of difficulty hearing and understanding conversations particularly on his left.  The October 2011 examination includes his report of difficulty hearing normal conversational speech.  It also includes the examiner's opinion that the Veteran's bilateral hearing loss likely causes him difficulty without amplification with the clarity of speech in difficult listening environments such as noisy situations, soft speakers, and hearing at a distance.  Finally, it includes the examiner's opinion that the Veteran's bilateral hearing loss does not significantly limit his occupational functioning and does not impact his ability to perform activities of daily living.  Each examination thus included a "full description of the effects of disability upon the person's ordinary activity," as required under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if one or both of these descriptions was somehow defective, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Id.  He has not made, or even attempted to make, any such demonstration here.  

In addition to obtaining the Veteran's descriptive report of his relevant symptomatology, the October 2011 examiner reviewed the claims file.  There is no indication that the May 2006 examiner did so.  However, this is of no consequence.  The Veteran indeed gave an accurate history regarding his hearing loss at the QTC examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Both examiners further conducted a physical assessment as well as relevant diagnostic testing.  As such, all questions necessary to decide this matter have been answered.  The Board thus finds the May 2006 and October 2011 examinations adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

It is significant that the Veteran has not identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher initial evaluation for his bilateral hearing loss.  He contends that this disability is more severe than contemplated by a noncompensable evaluation.  


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations for hearing impairment must be conducted by a state licensed audiologist.  38 C.F.R. § 4.85(a).  Hearing acuity is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 additionally specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

The Board notes at the outset that although the entire claims file has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  In particular, consideration has been given to the Veteran's bilateral hearing loss as shown in his service treatment records.  Yet only the evidence as it relates to the issue on appeal, the severity of his bilateral hearing loss since March 2005 when the instant claim was filed, is set forth.

Pure tone threshold levels, in decibels, were determined both on air conduction and bone conduction at the May 2006 QTC audiological examination.  Air conduction was noted to be a more accurate measure of hearing loss than bone conduction, however.  The air conduction levels were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
15
15
30
55
LEFT
10
20
65
65

Pure tone threshold levels averaged 29 (rounded from 28.75) decibels for the right ear and 40 decibels for the left ear.  Use of the Maryland CNC test revealed speech recognition thresholds of 96 percent in right ear and 92 percent in the left ear.  The pure tone and speech recognition thresholds were found to be consistent.

Pure tone threshold levels, in decibels, were found as follows at the October 2011 VA audiological examination:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
45
50
LEFT
10
10
65
60

Pure tone threshold levels averaged 31 (rounded from 31.25) decibels for the right ear and 36 (rounded from 36.25) decibels for the left ear.  Use of the Maryland CNC test revealed speech recognition thresholds of 96 percent in the right ear and 100 percent in the left ear.  

Based on the above, the Board finds that a compensable evaluation is not warranted for bilateral hearing loss.  The criteria for even the lowest compensable evaluation of 10 percent have not been met at any point during the period on appeal.

Disability ratings for hearing impairment are derived mechanically from the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there is very little judgment involved in determining the evaluation because these test results are dispositive.  

Neither the test results from the May 2006 audiological examination nor the test results from the October 2011 audiological examination represent an exceptional pattern of hearing loss in either ear.  Therefore, the auditory acuity level for each ear will be derived only from Table VI.  The May 2006 examination test results for the right ear correspond to an auditory acuity level of I under this table.  For the left ear, the examination test results also correspond to an auditory acuity level of I.  The intersection point of auditory acuity level I for the right ear and auditory acuity level I for the left ear under Table VII shows that a noncompensable evaluation is warranted.  The October 2011 examination test results for the right ear correspond to an auditory acuity level of I under this table.  For the left ear, the examination test results also correspond to an auditory acuity level of I.  The intersection point of auditory acuity level I for the right ear and auditory acuity level I for the left ear under Table VII shows that a noncompensable evaluation is warranted.

As such, the preponderance of the evidence is against a compensable disability evaluation for the Veteran's bilateral hearing loss for any portion of the period on appeal.  The benefit of the doubt rule accordingly does not apply, and it follows that a staged evaluation is not appropriate.

B.  Extraschedular

The above determination continuing the Veteran's noncompensable initial disability evaluation for bilateral hearing loss, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

The Veteran has not expressly raised the issue of entitlement to an extraschedular evaluation for bilateral hearing loss.  There further has been no showing from the record that his disability picture could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  

Difficulty hearing and understanding conversation was reported by the Veteran upon his audiological examinations.  He additionally has reported difficulty hearing high-pitched sounds such as car horns (also attributed to his service-connected tinnitus).  The schedular criteria address such difficulty.  These criteria indeed are based on hearing acuity at various frequencies and on the ability to understand spoken words, and thus contemplate problems hearing both sounds as well as spoken words.  They accordingly are adequate.

The Veteran additionally has reported difficulty hearing in his position as a prison guard.  Such difficulty particularly in challenging listening environments has been confirmed.  Acknowledgement is given to the fact that VA audiological examinations, which applied the schedular criteria, are conducted in a sound controlled room.  QTC audiological examinations also likely are conducted in a sound controlled room since they are essentially VA examinations performed by QTC as a contractor.  Yet use of a sound controlled room has been found appropriate.  Martinak, 21 Vet. App. at 447.  It follows that this use is insufficient to deem the otherwise adequate schedular criteria inadequate.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss picture.  The noncompensable evaluation assigned based on them and associated statutes, regulations, and caselaw (as opposed to a higher compensable evaluation possible thereunder) accordingly stands as an accurate description of the severity of the Veteran's bilateral hearing loss throughout the entire period on appeal.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization additionally is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


